Citation Nr: 1614629	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO. 12-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 17, 2014.

2. Entitlement to total disability based on individual unemployability (TDIU) prior to November 17, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has recognized Guerilla Service from October 1942 to August 1945 and served in the Regular Philippine Army from August 1945 to November 1945.

This matter is on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

This issue has been before the Board on several occasions. In September 2013, the Board denied the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD. In June 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision pursuant to a joint motion for remand (JMR). In December 2014, the Board granted a higher 70 percent rating and TDIU effective November 17, 2014, but otherwise denied the Veteran's appeal. In October 2015, the Court vacated the portion of the Board's decision denying a rating in excess of 50 percent and entitlement to TDIU prior to November 17, 2014 pursuant to an additional JMR.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran's PTSD did not cause occupational and social impairment with deficiencies in most areas prior to November 17, 2014.

2. The Veteran was not unable to secure or follow substantially gainful occupation due to his service-connected disability prior to November 17, 2014.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD prior to November 17, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for entitlement to TDIU prior to November 17, 2014 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.310, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by   the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In a letter dated June 2008 the Veteran was notified of all five elements of service connection and informed of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfying the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains private and VA examination reports. The duty to obtain relevant records is satisfied. 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

VA mental health examinations were performed in June 2009 and November 2011. The examiners reviewed the Veteran's claims file, noted his self-reported medical history, interviewed the Veteran, and described the Veteran's mental health disability in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Thus, the VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Rating in Excess of 50% Prior to November 14, 2015

In the prior December 2014 decision, the Board granted an increased rating of 70 percent for PTSD effective no earlier than November 17, 2014, the date of the private evaluation by Dr. Mangold. In the October 2015 JMR, the Court noted that in his November 2014 report, Mr. Mangold also opined the Veteran had experienced "very severe limitations of occupational and social functioning" since at least June 2007, the date he filed the current appeal. See Dr. Mangold's November 17, 2014 letter, pg 3. The Court held that by determining that Dr. Mangold's report was highly probative regarding the severity of the Veteran's PTSD symptoms, but was afforded little probative value in determining the onset of those symptoms the Board's findings were "internally inconsistent." October 2015 JMR pg. 4. For this reason, the Court vacated the Board's denial of a rating in excess of 50 percent for PTSD prior to November 17, 2014 and remanded the issue for further reasons and bases.

As will be discussed in detail below, the denial of a rating in excess of 50 percent prior to November 17, 2014 is continued.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 9411, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A higher, 70 percent, rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM"). 38 C.F.R. § 4.130. Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of an individual. Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered in this appeal.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 
GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In June 2007, the Veteran reported receiving treatment for nightmares and depression associated with his PTSD. June 2007 Claim. That same month, Dr. G., a VA psychologist, submitted a letter indicated she had treated the Veteran since November 2005. She noted the Veteran reported symptoms of intrusive thoughts, nightmares, flashbacks, physical reactions to reminders, avoidance of thinking or talking about trauma, problems remembering important aspects of the trauma, emotional numbness, sleep and concentration problems, and guardedness related to trauma. He also reported dissatisfaction with his life, boredom, dysphoria, foreboding, helplessness, worthlessness, memory problems, and lack of energy. Based on his symptoms, she diagnosed PTSD and depressive disorder. She also noted the Veteran had attended weekly group psychotherapy relating to these diagnoses since November 2005. 

The symptoms described by Dr. G., including memory impairment and disturbances of mood, are consistent with the criteria associated with the Veteran's currently assigned 50 percent rating. Dr. G. also did not indicate the Veteran experienced symptoms like those associated with a higher, 70 percent rating. For example, the Veteran did not report suicidal ideation or near-continuous panic or depression, and Dr. G. did not indicate he spoke with intermittently illogical speech or demonstrated obsessional rituals. Therefore, this report does not suggest he experienced occupational and social impairment with deficiencies in most areas, and a higher rating was not warranted.

The Veteran was provided with a VA examination in June 2009. From the face of the examination, the 83 year-old Veteran recalled when and where he was born; the number of his siblings; his father's occupation; the fact that he was a "good student in school" and his childhood sports activities. The Veteran's mental acuity was such that he reported he had attended a named college, apparently in its agricultural program. There was no memory loss recorded. Indeed, the Veteran's remote, recent, and immediate memory was normal.

 The Veteran described remaining active with friends and neighbors and spending his leisure time working with the Philippine Veterans Foundation or on the computer. He reported sleep difficulties, including nightmares an estimated four to five times per month. He also experienced recurrent and distressing recollections of in-service trauma, efforts to avoid thoughts associated with this trouble, irritability, difficulty concentrating, and exaggerated startle response. 

As to cognitive ability effecting finances, the Veteran knew the amount of his benefit payment and the amount of his monthly bills. The examiner noted that the Veteran was able to handle his monthly benefit payment and was personally able to handle his money and manage his own financial affairs. 

However, upon examination, the examiner noted the Veteran was clean and neatly groomed, fully oriented to all planes, demonstrated a cooperative and friendly attitude, and exhibited unremarkable speech and psychomotor activities. He opined the Veteran had no problems with the activities of daily living. The examiner diagnosed the Veteran with PTSD and assigned a GAF of 65, opining he experienced "mild to moderate imparment [sic] occupationally and interpersonally." Exam report pg. 6. Furthermore, the examiner noted the Veteran's symptoms had improved with group therapy.

This examiner's report also does not suggest the Veteran experienced symptoms like those associated with a higher rating. Instead, the examiner specifically indicated he did not demonstrate the following symptoms associated with a 70 percent rating: hallucinations, obsessive/ritualistic behavior, panic attacks, or suicidal thoughts. Moreover, the examiner specifically opined the Veteran did not experience occupational and social impairment with deficiencies in judgement, thinking, family relations, work, mood, or school, the criteria associated with a 70 percent rating. Instead, the examiner opined the Veteran's PTSD caused only mild to moderate impairment with no impact on his activities of daily living. 

At least as of June 2009, while the Veteran was effected by his mental disorder, he was nonetheless involved in community activities; communicative; clean; aware of his daily functioning routine and most notably was computer functional at some level. It cannot therefore be said that the Veteran was impaired in "most areas" of his daily functioning which would support a 70 percent rating. 

In April 2011, Dr. G. submitted an additional letter to the VA. However, other than the date, this letter was identical to his previous June 2007 letter, discussed above. For the same reasons, this letter again does not suggest the Veteran's PTSD's symptoms met the criteria associated with a higher rating.

In November 2011, the Veteran was provided with an additional VA examination. While the Veteran reported experiencing recurrent distressing dreams, avoidance, detachment, sleep difficulties, irritability, difficulties concentrating, hypervigilance, and exaggerated startle response depressive symptoms and memory impairment, the November 2011 findings as to the Veteran's daily level of impairment are substantial accord with those of the June 2009 examination. 

This second VA examiner also reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran. The examiner noted the Veteran continued to have good relationships with his family, including those still living in the Philippines. The Veteran was specifically noted to have retired at the age of 65 because of a back impairment. Although the Veteran reported memory problems which the examiner described in form as "impairment of short and long-term memory" without further elaboration, he was able to recall his marital anniversary; the number of his children and grandchildren and their locations; that he lived in a 2-bedroom apartment for a recalled rental payment; the amount of his public assistance voucher which helped hi pay for that rent; and that he had a computer which he used to communicate with his family members through the use of "web.com."

The examiner assigned a GAF score of 50, suggesting moderate to serious symptoms, and opined the Veteran experienced occupational and social impairment with reduced reliability and productivity.

Although the examiner assigned a GAF score of 50, when considered as a whole her report does not suggest the Veteran demonstrated symptoms like those associated with a higher 70 percent rating. The Veteran did not experience "such" symptoms akin to those indicative of impairment in "most areas." Although he experienced anxiety, the evidence does not suggest his anxiety rose to the level of "near-continuous panic," as contemplated by a higher rating. Instead, the examiner specifically indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability, the criteria associate with his currently assigned 50 percent rating. Accordingly, the examiner's report continued to suggest a rating of no higher than 50 percent was warranted.

Based on the contemporaneous recorded accounts of the Veteran himself to rating examiners as well as those given to his treating physicians during diagnosis and treatment, the record dated from 2007 through 2011 continued to reflect the Veteran's symptoms associated with PTSD did not warrant a higher 70 percent rating. Because each of these medical professionals demonstrated familiarity with the Veteran's medical history, and each had also recently personally interviewed the Veteran, these reports provide highly probative evidence regarding the severity of the Veteran's PTSD symptoms from 2007 through 2011.

The claims file does not include any additional psychiatric evaluation of the Veteran until the November 2014 report from Dr. Mangold, who describes the difficulties he experienced in conducting in interview with the Veteran in November 2014, including the near-impossibility of redirecting his train of thought. Dr. Mangold's description of the Veteran's condition in 2014 are indeed probative as to the severity of the Veteran's PTSD symptoms at that time, and serve as the basis for the increased, 70 percent rating assigned. 

Dr. Mangold also opined the Veteran's PTSD "resulted in very severe limitations of occupational and social functioning . . . since at least June 2007." November 17, 2014 report pg. 3. While his report is sufficient to establish the Veteran's current symptoms in 2014 warranted a higher rating, the Board finds Dr. Mangold does not provide any rationale regarding the basis of his assessment of the Veteran's symptoms prior to 2014.

Specifically, Dr. Mangold does not provide any explanation as to basis of his determination the Veteran's PTSD caused "severe" impairment prior to November 2014. Dr. Mangold does not suggest he personally evaluated the Veteran at any point before November 2014. Instead, regarding the severity of his symptoms prior to 2014 Dr. Mangold merely quotes extensively from the Veteran's earlier medical records. However, as discussed in detail above, these prior psychiatric records, including the quotes highlighted by Dr. Mangold, do not suggest the Veteran's PTSD resulted in symptoms like those associated with a rating in excess of 50 percent. Instead, these reports consistently reflected the Veteran demonstrated symptoms like those associated with his current 50 percent rating.

In his report, Dr. Mangold does not suggest any disagreement with the characterization of the Veteran's symptoms on these previous records. For example, he quotes from the April 2011 VA examination reflecting the Veteran experienced dissatisfaction with life, boredom, helplessness, worthlessness, and memory impairment. However, again, these are all symptoms associated with his currently assigned 50 percent rating. 38 C.F.R. § 4.130, DC 9411. Dr. Mangold does not provide any description, or other rationale, as to why he quoted from his report to support his assertion that the Veteran's PTSD resulted in "very severe" limitations during this period. 

While Dr. Mangold apparently relates the Veteran's account as provided to him, and the physician quotes medical records dating back to June 2004 his reading is selective. Apart from what the Veteran told him, Dr. Mangold does not address the evidence indicating the Veteran's relationship with others, his memory of youth, friends, family members, education, sports, anniversary, occupational history, and financial acuity. Measured against the records generated during the period the appellate period described, Dr. Mangold's assessment is silent as to the basis of his assessment of "severe impairment." 

Therefore, Dr. Mangold does not provide any rationale or explanation regarding his assertion that the Veteran's PTSD resulted in severe impairment prior to his November 2014 evaluation, and dating back to at least June 2007. As a result, the Board finds his opinion regarding the Veteran's PTSD severity prior to November 2014 is of little probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).

Instead, regarding the period prior to November 2014, the Veteran's earlier medical records reflecting a contemporaneous psychiatric evaluation are more probative, and therefore more persuasive. See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence may have greater probative value). As reflected in these earlier records, prior to November 2014 the Veteran's PTSD symptoms reduced his reliability and productivity, with such symptoms tantamount and similar to those set out in the rating schedule. The Veteran had difficulty adapting to stressful circumstances and experienced serious mental and social dysfunction. November 2011 VA Examination Report. However, his symptoms did not result in deficiencies in most areas of cognitive, social, and everyday functioning. He maintained strong family relationships, a generally appropriate mood, and fair judgment and thinking. In addition, he was able to care, in part, for his disabled wife, remain involved in the community involvement, and travel. Therefore, his symptoms prior to 2014 did not warrant a rating in excess of 50 percent.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate. The Veteran's main symptoms were complaints of diminished interest in activities, sleep difficulties, memory impairment, feeling of isolation, depression, anxiety, irritability, and hypervigilance. These symptoms are all specifically contemplated by DC 9411. 38 C.F.R. § 4.130. Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating. See Thun, 22 Vet. App. at 115. Referral for extraschedular consideration is not warranted.

Accordingly, the criteria for a rating in excess of 50 percent prior to November 17, 2014 have not been met, and the Veteran's appeal is denied.


TDIU Prior to November 17, 2014

The Veteran is also seeking TDIU prior to November 17, 2014. VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16(a). 

PTSD is the Veteran's only service-connected disability. Because his PTSD is rated 50 percent prior to November 17, 2014, he does not meet the schedular criteria. 38 C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

The June 2009 VA examiner opined that the Veteran's mental health symptoms resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. However, he also opined that the Veteran was generally able to function satisfactorily in the workplace, despite the fact that he is easily irritated and had difficulty getting along with people, and his symptoms did not result in any reduced reliability or productivity. The examiner explained that the Veteran attended agricultural college but did not graduate and worked in isolation as a self-employed farmer. He retired due to his age and the duration of his career.

The November 2011 VA examiner opined the Veteran's PTSD symptoms resulted in reduced reliability and productivity. She noted that the Veteran attended one year of college but could not afford to continue. He worked as a landscape gardener until the age 65 when he retired. His retirement was primarily prompted by a back injury that prevented him from performing physical labor; as well as memory problems the Veteran related to his PTSD.

In November 2014, Dr. Mangold noted the Veteran had worked as a farmer until 1990 and his work had been largely solitary. He opined the Veteran's PTSD rendered him "unable to secure or follow substantially gainful employment since at least June 2007. However, for the same reasons as discussed in detail above, Dr. Mangold did not provide any rationale regarding his determination of the severity of the Veteran's occupational impairment from PTSD prior to his November 2014 evaluation. As a result, the portion of his opinion regarding the Veteran's employability prior to November 2014 is limited in probative value. 

The two prior VA examiners provided contemporaneous opinions that the Veteran's PTSD did not cause total occupational impairment prior to November 2014. Instead, the June 2009 VA examiner specifically opined the Veteran's PTSD did not cause total occupational impairment or deficiencies in most areas. Instead, he opined the Veteran's PTSD caused only occasional decrease in work efficiency. The more recent November 2011 examiner opined the Veteran's PTSD resulted in only reduced reliability and productivity. Finally, during his November 2011 examination the Veteran himself related his decision to retire primarily due to physical impairment from his non-service connected back pain. Therefore, the weight of the probative evidence is against the assertion the Veteran's PTSD prevented him from working prior to November 17, 2014. The benefit-of-the-doubt rule does not apply and entitlement to TDIU prior to November 17, 2014 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55.

ORDER

An initial disability rating for PTSD in excess of 50 percent prior to November 17, 2014 is denied.

Entitlement to TDIU prior to November 17, 2014 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


